Citation Nr: 1447897	
Decision Date: 10/28/14    Archive Date: 11/05/14

DOCKET NO.  99-17 829	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to a staged initial evaluation in excess of 70 percent for posttraumatic stress disorder (PTSD) from February 10, 2012.

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Wade R. Bosley, Attorney


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

M. J. In, Counsel


INTRODUCTION

The Veteran had active service from July 1966 to April 1969 and from April 1977 to October 1988.

These matters came to the Board of Veterans' Appeals (Board) on appeal from an April 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana.  The Veteran's claims file has since been transferred to the RO in Waco, Texas.

The April 2005 rating decision granted service connection for PTSD and assigned a 10 percent evaluation, effective from May 5, 2004.  In a March 2007 rating decision, the RO increased the Veteran's PTSD evaluation from 10 percent disabling to 30 percent disabling, effective May 5, 2004.

In September 2009, the Veteran testified during a videoconference hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of that hearing is associated with the claims file.

The case was previously before the Board in January 2010 wherein the Board denied the benefit sought on appeal.  The Veteran appealed the Board's January 2010 decision to the U.S. Court of Appeals for Veterans Claims (Court).  In September 2010, his representative and VA's Office of General Counsel, representing the Secretary of VA, filed a Joint Motion requesting that the Court vacate the Board's decision and remand the case for readjudication in compliance with the directives specified.  The Court issued an order that same month, granting the Joint Motion, and returned the case to the Board. 

The case was returned to the Board and the claim was again denied in a Board decision dated in January 2011.  The Veteran appealed the Board's January 2011 decision to the Court.  In July 2011, his representative and VA's Office of General Counsel, representing the Secretary of VA, filed a Joint Motion requesting that the Court vacate the Board's decision and remand the case for readjudication in compliance with the directives specified.  The Court issued an order the same month, granting the Joint Motion, and returned the case to the Board.

In a March 2012 rating decision, the RO in Waco, Texas, granted an increased staged initial evaluation of 70 percent for PTSD, effective from February 10, 2012.

In October 2012, the Board denied entitlement to an initial evaluation in excess of 30 percent for PTSD prior to October 3, 2006; granted entitlement to a staged initial evaluation of 50 percent, but no higher, for PTSD from October 3, 2006, through February 9, 2012; and remanded the issues of entitlement to a staged initial evaluation in excess of 70 percent for PTSD from February 10, 2012, and entitlement to a TDIU to the RO.

In February 2014, the Board issued a decision that denied the Veteran's claims of entitlement to a staged initial evaluation in excess of 70 percent for PTSD and entitlement to a TDIU.  The Veteran appealed the Board's February 2014 decision to the Court.  The Veteran died in April 2014, and by order dated June 2014, the Court vacated the Board's February 2014 decision and dismissed the appeal for lack of jurisdiction.

The Veteran's surviving son filed a timely request for substitution in April 2014.  His request for substitution has not yet been adjudicated by the AOJ, and therefore the Board does not have jurisdiction over the matter.  As such, it is referred to the AOJ for appropriate action, once this file is returned to the RO.  38 C.F.R. § 19.9(b) (2013).


FINDING OF FACT

A certificate of death shows that the Veteran died in April 2014.


CONCLUSION OF LAW

Due to the death of the Veteran, the Board has no jurisdiction to adjudicate the merits of these claims at this time.  38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 (2013); but see Veterans' Benefits Improvement Act of 2008, Pub. L. No. 110-389, § 212, 122 Stat. 4145, 4151 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

Unfortunately, the Veteran died during the pendency of his appeal to the Court, in April 2014.  The Veteran's attorney representative notified the Court of the Veteran's death in April 2014.  In a June 2014 memorandum decision, after receiving notice that the Veteran had died, the Court vacated the February 2014 Board decision, dismissed the appeal, and returned the case to the Board.  A copy of the Veteran's death certificate has been associated with the claims file.  

As a matter of law, an appellant's claim does not survive his/her death.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 (1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  This appeal on the merits has become moot by virtue of the death of the appellant and must be dismissed for lack of jurisdiction.  See 38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 (2013).

In reaching this determination, the Board intimates no opinion as to the merits of this appeal or to any derivative claim brought by a survivor of the Veteran.  38 C.F.R. § 20.1106 (2013).

The Board's dismissal of this appeal does not affect the right of an eligible person to file a request to be substituted as the appellant for purposes of processing the claim to completion.  Such request must be filed not later than one year after the date of the appellant's death.  See Veterans' Benefits Improvement Act of 2008, Pub. L. No. 110-389, § 212, 122 Stat. 4145, 4151 (2008) (creating new 38 U.S.C. § 5121A, substitution in case of death of a claimant who dies on or after October 10, 2008).  As provided for in this new provision, a person eligible for substitution will include "a living person who would be eligible to receive accrued benefits due to the claimant under section 5121(a) of this title ...."  Effective October 6, 2014, the VA promulgated regulations governing the rules and procedures for substitution upon death.  See 38 C.F.R. § 3.1010 (effective October 6, 2014).  An eligible party seeking substitution in an appeal that has been dismissed by the Board due to the death of the claimant should file a request for substitution with the VA regional office (RO) from which the claim originated (listed on the first page of this decision).


ORDER

The appeal for entitlement to a staged initial evaluation in excess of 70 percent for PTSD from February 10, 2012 is dismissed.

The appeal for entitlement to a TDIU is dismissed.



____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


